OPINION DENYING A REHEARING.
The opinion of the court was delivered by
Mason, J.:
In a motion for a rehearing it is urged that Mrs. Smith’s contract that McHenry should have the eighty-acre tract when she died cannot be enforced without violating the rights of the plaintiff under her earlier agreement to leave to him all the property remaining to her at the time- of her death. This matter was discussed in the original opinion, but perhaps not at sufficient length to make the view of the court clear. By the first contract Mrs. Smith did not agree that the plaintiff was to receive any particular property. . She did not undertake that she would have any property when she died, but that whatever she then had should be left to him. This agreement we regard as having reference to property of which at the time of her death she had the power of disposal. She could have deeded the tract in question to McHenry or to any one else, reserving a life interest in herself, without any invasion of the plaintiff’s rights. (See 40 Cyc. 1069.) What she did was to bargain away the ownership of the land after her death to secure her support during life and to satisfy the debt she owed. The contract was immediately effective; it was not ambulatory; there was no power of revocation. Mrs. Smith had by her earlier contract lost the power to devise or bequeath to any one but the plaintiff property which at the time of her death still remained to her in the sense of still being subject to her disposition. But property which she *667had in good faith bargained away to secure, her support, although no conveyance had been executed, was thereby withdrawn from that category.
In Reed, Rx’r, v. Hazleton, 37 Kan. 321, 15 Pac. 177, the provision of a contract that after the death of one party the title of land then owned by him should vest in the other, who agreed to care for him during his life, was held to be unenforceable because it was testamentary. In a later decision, however, the case was distinguished from those in which specific performance of somewhat similar contracts had been allowed, upon the ground that an adequate remedy at law was available because of the brief period during which services had been rendered under it. (Hazleton v. Reed, 46 Kan. 73, 26 Pac. 450.) Our statute has abrogated the common-law rule that an estate to vest in the future cannot be directly granted. (Miller v. Miller, 91 Kan. 1, 4, 5, 136 Pac. 953.) A deed which purports to “take effect” upon the death of the grantor, but of which he has made a delivery by placing it beyond his power of recall, has often been held valid by construing it as intended to pass a present title, the enjoyment alone being postponed. (Nolan v. Otney, 75 Kan. 311, 89 Pac. 690, and cases there cited; Note, 11 A. L. R. 23, 74.) Of course an instrument which literally does not take effect until the grantor’s death is testamentary and revocable. The present contract obviously became effective at once and was irrevocable. It undertook to bring about results which were unquestionably within the power of the parties, notwithstanding the prior .agreement of Mrs. Smith that the plaintiff should receive the property remaining to her at her death. If it failed in this respect the reason can only have been because the method pursued was not adapted to the purpose, although expressing clearly the intention of the" parties, and we do not think this was the case. Although the legal ownership of the tract is conceived as reaching McHenry through the will his rights with respect thereto were acquired under the contract, the devise serving merely to transfer the formal title in accordance with the agreement.
The motion for a rehearing is denied.